DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florey (US 1067910).
	Re Clm 1:  Florey discloses a wooden (see disclosure) corner member comprising a first segment (A) and a second segment (B), each of said first and second segments including a first wood piece (one dovetail projection feature of A, and one dovetail projection feature 3 of B) and a second wood piece (adjacent dovetail feature of A, and adjacent dovetail feature of B), said first and second wood pieces being stacked on and bonded to each other (see fig 10), said first wood pieces of said first and second segments being bonded to each other along a first bonding line (along the longitudinal plane of A), said second wood pieces of said first and second segments being bonded to each other along a second bonding line (along a longitudinal plane of B), characterized in that said first and second bonding lines are staggered from each other (see fig 1 and 10).
	Re Clm 2:  Florey discloses wherein said first segment extends mainly in a longitudinal direction, and said second segment extends mainly in a transverse direction relative to the longitudinal direction (A and B are transverse to each other).
	Re Clm 3:  Florey discloses wherein said first and second wood pieces in each of said first and second segments are stacked on each other in a stacking direction transverse to both the longitudinal and transverse directions, and wherein projections of said first and second bonding lines in the stacking direction are staggered from each other (see fig 10).
	Re Clm 4:  Florey discloses wherein the stacking direction is an upright direction (when oriented as such).
	Re Clms 5-8:  Florey discloses wherein said first and second bonding lines are selected from the group consisting of a straight line, a curved line, and a saw-toothed line (straight line).
	Re Clm 9:  Florey discloses wherein each of said first and second segments further includes a third wood piece (final dovetail projection feature_, said first, second, third wood pieces being stacked on and bonded .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678